Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered November 10, 1988, convicting defendant upon her plea of guilty of the crime of assault in the first degree.
Defendant was allowed to plead guilty to assault in the first degree in satisfaction of the original charge of attempted murder in the second degree. Defendant stated that she understood that she could receive a 5-to-15-year prison sentence and still wished to plead guilty. These circumstances, coupled with the facts adduced at the plea allocution, do not lead us to disturb the discretion exercised by County Court in imposing a 5-to-15-year sentence (see, People v Donnelly, 103 AD2d 941).
Judgment affirmed.
Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.